Title: To James Madison from Ira Allen (Abstract), 18 February 1805
From: Allen, Ira
To: Madison, James


18 February 1805, Philadelphia. “Want of health and other obsticles have Provented my seeing you as soon as I Contemplated and Determined me to Put in Circulation the olive Branch I expect to set out for Washington with the Books this Week as this Cause Respects the Arming the Militia of a State and has been ably Supported by the Executive of the State and Federal Government at Different Times and administrations it Cannot be Considered as a Party But National Question I therefore hope and Expect General Support from the Government of the United States and the more so as Reliance and Confidence was Placed on the Recent Treaty of 1794 Between Great Britain & the United States.”
